DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. (9,133,599) in view of Colclough (2006/0288617) and Guggino et al. (2014/0366406).

Regarding claim 1, Henning et al. discloses a skid device (20) mountable to a loader bucket (30) including a plurality of mounting holes (Figure 2) for securing an accessory (10f) to a bottom side of the loader bucket at a front side thereof, with a portion of the accessory extending forwardly of a front edge (10e) of the lower bucket when the accessory is mounted to the loader bucket, the skid device comprising:
At least two skid devices each mounted to the loader bucket, each of the skid devices includes:
A base plate (1) including:
A first section (1b) extending in a fore and aft direction of the base plate
A second section (1a) extending outwardly and angled upwardly from the first section
A third section (1c) extending outwardly and angled upwardly from the first section, the second and third section extending in opposite directions along the fore and aft direction from the first section
A stop member (3) disposed at an upper side of the first section adjacent to one of the second or third sections and configured to abut a leading end of the loader bucket (Figure 2)

While Henning discloses the invention as described above, it fails to disclose that the skid is attached to the bucket via mounting holes that extend through the first section and the loader bucket.  Like Henning, Colclough also discloses a skid device for a loader bucket. Unlike Henning, Colclough discloses the use of a fastener that extends through both the bucket lip and the skid to attach the skid to the bucket (Figure 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize fasteners extending through the bucket and the skid member to attach the skid to the bucket in Henning as taught by Colclough as a means of a more secure connection compared to the pressure mount fastener as shown in Henning.  

While the combination of Henning and Colclough discloses the invention as described above, it fails to specifically disclose a slot for mounting the skid to the bucket lip.  The combination does disclose the desirability of adjustable mounting (Colclough, multiple connection apertures – pgph 0021).  Like the combination, Guggino et al. discloses the use of a skid on a bucket.  Unlike the combination, Guggino et al. specifically discloses the use of slots (218) to adjustably attach the skid to the bucket.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the individual fastener apertures of the combination with a slot to allow for increased 


Regarding claims 2 and 11, the combination discloses that the accessory is an edge plate.

Regarding claims 3 and 12, the first section (including elements 1 and 3a) is thicker than the second and third sections.  The combination further discloses that the base section is made of steel (column 4 lines 4-12).

Regarding claims 4 and 13, the combination discloses a reinforcing section (3a) extending upwardly from an upper side of the first section.

Regarding claims 5, 14, and 19, the combination discloses that the stop member (3b, 6) extends upwardly from the upper side of the reinforcing section.

Regarding claims 6 and 15, the combination discloses the use of countersunk holes for the head of the fastener (Colclough – Figure 1).

Regarding claims 7 and 16, the combination discloses the invention as described above, but fails to specifically disclose the size of the slots.  It would have been an obvious matter of design choice to utilize different sized slots, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 8 and 17, the combination disclose a wear member (2) removably secured to a lower side of the base plate (1) and configured complementary to a configuration of the base plate and cover a bottom surface of the base plate.

Regarding claims 9 and 18, the combination disclose that the said devices is mountable to the loader bucket with either the second or third section extending forwardly of the leading end of the loader bucket.

Regarding claim 20, the combination discloses the apparatus as described above and further a method of use including disposing the skid device underneath the load bucket so that the first section is underneath the load bucket and the stop member is disposed close to or abutting the leading end of the loader bucket, aligning the slot with the mount hole, inserting the threaded shaft of the fastener through the slot and into the mount hole and securing the skid device to the load bucket by fastening a nut on the thread shaft and tightening the bolt while the stop member is abutting the leading end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671